Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Bauman Type Non-Provisional Application
The instant application was identified, on filing, as a continuation in part of Application No. 16/934,566, which was an application for reissue of Patent No. 10,492,983. 
As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Accordingly, the effective filing date of the instant Bauman type continuation in part  application is 07/21/2020 for subject matter disclosed in the reissue application, i.e., the actual filing date of parent reissue Application No. 16/934,566 (“the ‘566 parent reissue application”).  All new subject matter in the instant application resulting in the continuation in part has an effective filing date of 06/29/2022, the filing of the instant application.
In a Bauman type continuing, divisional, or continuation in part application, the patent sought to be reissued by the parent reissue application can be available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing, division, or continuation in part application if the parent reissue application was filed more than one year after the grant date of the patent.  In the instant case, US Patent No. 10,492,983 (i.e., the patent sought to be reissued by the parent reissue application) does not qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuation in part application because of exception (b)(1).  Specifically, the ‘566 parent reissue application was filed on 7/21/2020 which is less than one year after the grant date of US Patent No. 10,492,983 (“the ‘983 patent) on 12/3/2019 and the ‘566 parent reissue application and the ‘983 patent share inventors.  Additionally, US Pub No. 2019/0350800 was published on 11/21/2019 which is less than one year before the filing of the ‘566 parent reissue application and therefore, is disqualified for the same reason.  Similarly, US Patent No. 10,492,982 (the parent patent to the ‘983 patent) was issued on 12/3/2019 which is less than one year before the filing of the ‘566 parent reissue application and is also disqualified as an AIA  35 USC 102(a)(1) prior art reference due to the (b)(1) exception.   
However, US Patent No. 10,277,011 (the grandparent to the patent sought to be reissued by the parent reissue application) qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuation in part application.  Specifically, US Patent No. 10,277,011 issued on 4/30/2019 which is more than one year before the filing date of the ‘566 parent reissue application filed on 7/21/2020.  
Accelerated Examination Interview 
According to Office policy, in Accelerated Examination applications an Office action, other than a Notice of Allowance and Fee(s) Due (Notice of Allowance), will not be issued unless either: 1) an interview was conducted but did not result in an agreed to action that places the application in condition for allowance, or, 2) a determination is made that an interview would be unlikely to result in the application being placed in condition for allowance. In the instant application, after conferencing a determination was made that an interview at this time would be unlikely to result in the application being place in condition for allowance.

Specification
The disclosure is objected to because of the following informalities:
Para. [078] line 8 references cavity as #1600 when it should be 1640.
Para. [086] line 4 references slider ring as # 2402 when it should be 2403.
Para. [087] has a typographical error on line 2.
Para. [088] line 1 references slider ring as # 2402 when it should be 2403.
Para. [106] has a typographical error on line 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,272,011 to Sloan (“Sloan”) in view of US Pub. No. 2020/0315909 to Cambridge (“Cambridge”).  
Regarding claim 1, Sloan discloses a male sexual stimulation system (see Summary and Figs. 1-7), comprising: a male sexual stimulation device (100/200/500) comprising: a reciprocating linear motion driver (motor, motor shaft, screw shaft, nut, bracket); a gripper attached to the reciprocating linear motion driver (109/508); and a flexible sleeve (see Fig. 4) which is inserted into the gripper and which has a means for affixing the sleeve to the gripper (see col. 6, lines 20-36).  Sloan further discloses a first computing device comprising a first processor and a first memory.  Additionally, Sloan discloses that the device may be controlled by an integrated circuit and may be pre-programmed or programmable through a USB using a computer (see col. 4, lines 51-67).  The computer inherently is a first computing device with a processor and memory.  
Sloan fails to teach that the first computing device includes a wireless receiver5; and a motion sensing controller configured to control the operation of a reciprocating linear 10motion driver, comprising: a second computing device comprising a second processor, a second memory, and a wireless transmitter; and a motion sensor.  
However, Cambridge discloses an interactive sexual stimulation system that includes a first computing device (72/74) including a wireless receiver (106b)5; and a motion sensing controller (102) configured to control the operation of a reciprocating linear 10motion driver (see paras. [0013], [0022]), comprising: a second computing device (see figs. 1-2) comprising a second processor (13/14/15), a second memory (inherent in the computer shown), and a wireless transmitter (106a); and a motion sensor (para. [0014] “The first sex toy 102 preferably has one or more sensors configured to detect these movements…”).
At the time of the invention, it would have been obvious to incorporate Cambridge’s teaching of a wireless receiver5 and a motion sensing controller configured to control the operation of the reciprocating linear 10motion driver, comprising: a second computing device comprising a second processor, a second memory, and a wireless transmitter; and a motion sensor into the device of Sloan.  Both devices are analogous in the art of sexual stimulation devices and systems; therefore, a combination is proper.  Additionally, Sloan discloses that the device may be controlled by an integrated circuit and may be pre-programmed or programmable through a USB using a computer (see col. 4, lines 51-67).  The technology disclosed in Cambridge meets the objective of “programmable through a USB using a computer.”  The teachings of Cambridge would be incorporated into Sloan in order to further carry out objectives already stated but not provided in detail.  One skilled in the art would expect predictable results since the device already had the hardware to carry out a program instructions.  
Regarding claims 152-3, Cambridge discloses that when the controller is moved in a reciprocal linear motion, the motion is detected by the motion sensor and a control signal corresponding to the motion is transmitted by the wireless transmitter to the wireless receiver, and the first computing device converts the motion data into a control signal corresponding to the motion and operates the reciprocating linear motion driver in accordance with the control signal.  See paras. [0013] and [0026].
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: USPN 6,902,525; USPUB 20140243590; USPUB 20150328082; USPN 10,576,013; USPN 10,638,174; USPUB 2020/0253816.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees:	/Patricia L Engle/                  	Reexamination Specialist, Art Unit 3993          

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993